The petition does not sufficiently allege any extraordinary circumstances so as to require a full evidentiary hearing under Matter of Bennett v Jeffreys (40 NY2d 543 [1976]). While petitioner claims that the child’s parents both suffer from mental illnesses, and that the father has anger management issues, the record shows that an Administration for Children’s Services caseworker has been actively monitoring the parents’ situation, and has referred them for preventive services, including mental health counseling. The caseworker also confirmed that the child’s safety is not at risk. Concur — Tom, J.E, Sweeny, Acosta, Renwick and Román, JJ.